Citation Nr: 1122217	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-45 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or a nervous condition, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for traumatic brain injury (TBI), to include residuals of a concussion.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.

The Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See October 2009 ECA Agreement and Waiver of Rights.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods and utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20.1510 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for service connection for an acquired psychiatric disorder, to include PTSD and/or a nervous condition, and TBI, to include residuals of a concussion, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for an acquired psychiatric disorder and residuals of concussion were denied by an unappealed February 1976 rating decision.  

2.  The evidence received since the February 1976 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include PTSD and/or a nervous condition. 

3.  Service treatment records were obtained during the course of the adjudication of the Veteran's June 2009 claim that were not previously associated with the claims folder and are presumed to have existed at the time of the February 1976 rating decision.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a nervous condition and concussion is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the February 1976 rating decision is new and material, the claim of entitlement to service connection for a nervous condition is reopened and recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or a nervous condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  As VA has received service department records that existed and were not associated with the claims folder at the time of the February 1976 rating decision, the claim for service connection for TBI, to include residuals of a concussion, will be reconsidered.  38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for an acquired psychiatric disorder, finds that the Veteran's claim for service connection for TBI should be reconsidered, and remands both service connection claims for further development.  Thus, a discussion of VA's duties to notify and assist is not necessary.

The RO denied the Veteran's original claims for service connection in a rating decision issued in February 1976.  Specifically, it was determined that the Veteran's service treatment records did not show treatment for a nervous condition or for a concussion.  As the Veteran did not appeal, the February 1976 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in June 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it relates to an unestablished fact necessary to substantiate the claim, either by itself or considered in conjunction with previous evidence of record.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Conversely, when the evidence to reopen a claim includes service department records, the regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. 
§ 3.156(c).

Such records include, but are not limited to: (a) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (b) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (c) declassified records that could not have been obtained because the records were classified when VA decided the claim.

Evidence obtained since the February 1976 rating decision includes service treatment records showing treatment for a concussion in September 1951.  Therefore, rather than determining whether new and material evidence has been submitted, the claim for service connection for TBI, to include residuals of a concussion will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).

Since the February 1976 rating decision, VA psychiatric treatment records have been associated with the claims folder showing that, in 1975, the Veteran had a history of a nervous condition.  This evidence is new as it has not previously been submitted.  It is also material as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim, namely that may he suffer from a psychiatric disorder that is related to his military service.  As the additional evidence is both new and material, the claim for service connection for an acquired psychiatric disorder, to include PTSD and/or a nervous condition is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or a nervous condition, is reopened. 

New service department records available but not associated with the claims folder at the time of the previous rating decision having been submitted, the claim of entitlement to service connection for TBI, to include residuals of a concussion, is reconsidered. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In December 2009, the Veteran was provided with a VA examination.  The examiner provided the opinion that the Veteran had a history of TBI and currently suffered from recent onset dementia.  The examiner opined that the mild to moderate bilateral cerebral deficits seen at the examination were more likely than not recently acquired and not related to the resolved TBI from service.  However, the examiner did not state whether the Veteran currently suffered from any acquired psychiatric disorder, to include PTSD and/or a nervous condition, nor did he state whether any such condition could be related to active military service.

As such, the AMC should schedule the Veteran for an additional VA examination, as the opinion provided in December 2009 is not adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that the issue of entitlement to service connection for TBI, to include residuals of a concussion, is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder as the development pursuant to the former claim is relevant to the determination of the latter issue; as such, the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate action on the TBI claim, at this juncture, would be premature and adjudication of the issue of entitlement to service connection for TBI, to include residuals of a concussion, is deferred.

Furthermore, the Veteran alleges that he received treatment for anxiety during his period of active service.  See June 2009 statement (alleging that the Veteran "had a nervous breakdown" in service in Korea in 1951 and at MacDill Air Force Base in Tampa, Florida, in 1953.  The Veteran's service treatment records are present in the claims folder, and the National Personnel Records Center has determined that any additional service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  However, the record does not reflect that the RO searched for any existent clinical records showing in-service psychiatric treatment for the Veteran.  On remand, the AMC should undertake reasonable efforts to obtain any relevant clinical records.   

Lastly, an effort should be made to obtain any additional VA psychiatric or neurological treatment records for the Veteran, dated since April 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Mountain Home, Tennessee, dated since April 2010.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.  The Board is particularly interested in records showing treatment in Korea in 1951 or treatment at MacDill Air Force Base in Tampa, Florida, in 1953.  If these records are not available, a negative reply must be provided.

3.  Then, schedule the Veteran for an appropriate VA examination.  The Veteran's claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, to include psychological studies, are to be conducted.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV, or any other psychiatric disorder. 

If PTSD is found, or any other psychiatric disorder is diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is medically linked to any in-service stressors described by the Veteran.  

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during service or is related to any in-service disease, event, or injury. 

The examiner should also provide an opinion as to whether any diagnosed organic brain disease, to include dementia, had its onset during service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


